Citation Nr: 0016627	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-50 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for an acquired skin 
disorder, including skin cancer, secondary to radiation 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.  

This appeal arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied service connection for skin 
cancer secondary to exposure to radiation.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
service connection for skin cancer secondary to radiation 
exposure.  

In January 1998, the Board remanded the case specifically 
noting that even where evidence of a well-grounded claim has 
not been submitted, VA has a duty to inform claimants of the 
type of evidence necessary to complete the application.  In 
that remand, the Board also referred service connection 
claims for liver and/or stomach problems to the RO for 
appropriate action.  The claims file reflects that no action 
has been undertaken on the service connection claims for 
liver and/or stomach problems.  This matter is again referred 
to the RO.  


FINDINGS OF FACT

1.  A medical diagnosis of skin cancer has been submitted.

2.  The veteran has alleged exposure to ionizing radiation 
during the occupation of Nagasaki in September 1945.


CONCLUSION OF LAW

The claim of entitlement to service connection for skin 
cancer is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Initially, the Board finds that the service connection claim 
is well grounded.  The veteran has submitted medical evidence 
of basal cell carcinoma of the skin and of squamous cell 
carcinoma of the skin (skin cancer).  These conditions are 
considered "radiogenic diseases" as provided at 38 C.F.R. 
§ 3.311(b)(2) and both conditions became manifest within the 
prescribed time period.  Thus the claim is plausible.  See 
Hilkert v. West, 12 Vet. App. 145, 147-48 (1999); Wandel v. 
West, 11 Vet. App. 200 (1998).  Moreover, if the veteran 
submits evidence that he suffers from a radiogenic disease 
that manifested itself within a certain time period and 
claims that the disease is the result of radiation exposure 
during active service, VA must obtain a dose estimate.  In 
other words, the evidence submitted is sufficient to trigger 
VA's duty to obtain a dose estimate.  38 C.F.R. 
§ 3.311(a)(1); Wandel, supra. 


ORDER

The claim of entitlement to service connection for an 
acquired skin disorder, including skin cancer, secondary to 
radiation exposure is well grounded.  To this extent only, 
the appeal is granted.





REMAND

The veteran has submitted medical evidence of skin cancer and 
has alleged that he was exposed to ionizing radiation during 
active service at Nagasaki in September 1945.  

In October 1998, the RO submitted the case to the Defense 
Nuclear Agency for verification of the veteran's claimed 
presence at Nagasaki in September 1945.  In June 1999, the 
Defense Threat Reduction Agency (DTRA) (formerly Defense 
Nuclear Agency) determined that the veteran's claimed 
presence at Nagasaki could not be verified.  DTRA did not 
determine that the veteran could not have been at Nagasaki 
during the alleged time claimed.  In any event, DTRA did not 
undertake any further development.  

In April 2000, the RO denied the claim on the basis that 
exposure to ionizing radiation had not been established.  

38 C.F.R. § 3.311(a)(4) states that where the veteran has 
claimed exposure during the occupation of Nagasaki, if 
military records do not establish presence at or absence from 
[emphasis added] a site at which exposure is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  In this case, the veteran's presence at the site 
must be conceded and the claim must be remanded for a dose 
estimate.

The case is therefore REMANDED to the RO for the following 
actions:


1.  Pursuant to 38 C.F.R. § 3.311(a), by 
any means appropriate and in accordance 
with the rest of section 3.311, obtain an 
estimate of the cumulative dose of 
ionizing radiation to which the veteran 
was exposed in service.  Then perform any 
other development consistent with the 
response and the regulation.

2.  Consistent with the regulation and 
the opinion in Hilkert, supra, perform 
any required referrals to the Under 
Secretary for Benefits.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken. 

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

